DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR
1.17(e), was filed in this application after final rejection. Since this application is eligible for continued
examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the
finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's
submission filed on 11/18/2021 has been entered.
This office action is made in response to the request for continued examination filed on 11/18/2021, wherein: claims 1, 2, 5, 11, 15, 16, 18, and 20 have been amended, claims 4 and 19 have been canceled, and no new claims have been added. Accordingly, claims 1-3, 5, 7-18, and 20 are now pending. 
Response to Arguments
Applicant’s arguments filed on11/18/2021 with respect to the rejection(s) of claims 1-3, 5, 7-18, and 20 under 112(a) and 112(b) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  
Applicant’s arguments filed on11/18/2021 with respect to the rejection(s) of claims 1-5, 7-20 under 103 have been fully considered. Applicant argues that Lynch, prior art cited in the most recent office action, even in combination with Ferguson, fails to disclose determining a first road curvature using spline method
Furthermore, the applicant argues that Lynch fails to disclose determining a second road curvature using statistical method, providing a warning message to a plurality of navigation devices to enable navigation based on the flagged road geometry, and comparing road curvature values to determine map errors. The examiner respectfully disagrees with these arguments:
Given that the second road curvature is denoted as the experienced curvature in the cited reference; paragraph 0064 of Lynch discloses that curvature samples are processed to determine an experienced curvature for the travel segments for at least one vehicle. It also discloses that these samples may be evaluated from one or more sources including on-board systems, networks, or vehicle sensor data, and that the experienced road curvature may be calibrated using one or more of a number of techniques including averaging the aggregated curvatures or grouping curvature datasets into clusters based on relative frequencies. Accordingly, averaging and grouping the curvature datasets is considered a statistical method (broadest reasonable interpretation of the “statistical method”). 
As shown in paragraph [0040], there is at least one vehicle occupant/user acquiring User Equipment (UE) 103 shown in Figure 1 (which in turn comprises a presentation module 213- See Fig. 2). The fact that “at least one user” is involved, provides the intuition that more than one user could be involved, and the warning message provided to the plurality of navigation devices to enable navigation could be attributed to the warning message (for example as shown in Fig. 12), that is provided to the presentation module of the UE 103 of at least one user (one or more users). Therefore, the rejections rendering these arguments are maintained.
The examiner respectfully disagrees with the argument that Lynch does not disclose comparing road curvature values. Lynch specifically recites that differences are determined between an experienced road curvature and geometry based curvature (See Fig. 3; Fig. 9, 10A-B; Abstract; [0082]: “The predicted geometry-based curvature [1003] for the path is different than the experienced curvature [1007] especially for the roundabout in the middle of the diagram. The geometry of the 
The applicant’s arguments regarding claims 4 and 19 have been considered but are now moot because these claims have been cancelled. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8, 10-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LYNCH (US20160178381A1) in view of Dorum (US 20120078867A1).  
Regarding claim 1, 11, and 16 
determining a first road curvature for a map location based on a road geometry represented in digital map data ([0036]; [0037]: “geometrical map data based purely on the map route”; [0038]: “determines the geometry-based curvature of road segments using available map data and/or network information to designate the path of the road as received.”; [0065]; First road curvature: Geometry-based curvature)
determining a second road curvature for the map location based on location trace data collected from one or more location sensors of a plurality of vehicles using statistical method ([0038]: “the system 100 processes information from a network such as crowd source data or sensor data from one or more vehicles to designate an experienced curvature”; [0056]; [0064]; Second road curvature= experienced road curvature; “an experienced curvature may be calibrated using one or more of a number of techniques including averaging the aggregated curvatures or grouping curvature datasets into clusters based on relative frequencies and then determining the experienced curvature using selection algorithms or other like process inputs”). 
determining a difference between the first road curvature and the second road curvature ([0066]);
flagging the road geometry represented in the digital map data based on the difference between the first road curvature and the second road curvature exceeds a threshold ([0066]; [0073]: “cause an assignment of an unstable control flag to locations within the travel segments associated with the differences that are above a difference threshold value”); 
providing the flagged road geometry as an output for identifying the map error presentation module; providing a warning message to a plurality of navigation devices based on the flagged road geometry (Fig. 12; [0040]: “FIG. 1, the system 100 comprises an autonomous vehicle 101 configured with at least one user equipment (UE) 103 including a vehicle configuration module 105 that provides functions related to determining differences between an experienced curvature and a geometric based 
However LYNCH does not specifically state determining the first road curvature using spline method. 
On the other hand, Dorum teaches determining the first road curvature using spline method (Fig. 1; Fig. 3; [0010]: “A method and system for representing multiple aspects road properties with a single multi-dimensional parametric spline curve is disclosed”; [0030]: “With splines, map features, including curving road portions, are represented by polynomial equations whose coefficients have been determined so as to generate curves that match the shapes of the geographic features with the desired degree of accuracy”).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the LYNCH reference with the features in the Dorum reference, to identify the first road curvature using spline method. Using splines provide the advantage of generating curves that match the shapes of the geographic features with the desired degree of accuracy, as denoted by Dorum ([0030]).
Regarding claim 2, 14, and 17 LYNCH discloses the output is provided for further inspection of the flagged road geometry for the map location in the digital map data (Fig. 12: prompting the user to switch to manual control; [0070]).
Regarding claim 3, 15, and 18 LYNCH discloses: 
assigning a low confidence accuracy label to the flagged road geometry for the map location in the digital map data upon determining that the difference between the first road curvature and the second road curvature exceeds the threshold ([0066]: “Relative confidence of reliability”; “This confidence can be determined based on a difference threshold value, which assigns high confidence to 
Regarding claims 5 and 20, LYNCH discloses interpolating the first road curvature the second road curvature determined using the statistical method, or a combination thereof for the map location to compare the first road curvature and the second road curvature at the map location ([0044]; [0063]; Fig. 3, Steps 301-307).
However LYNCH does not specifically state determining the first road curvature using spline method. 
On the other hand, Dorum teaches determining the first road curvature using spline method (Fig. 1; Fig. 3; [0010]: “A method and system for representing multiple aspects road properties with a single multi-dimensional parametric spline curve is disclosed”; [0030]: “With splines, map features, including curving road portions, are represented by polynomial equations whose coefficients have been determined so as to generate curves that match the shapes of the geographic features with the desired degree of accuracy”).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the LYNCH reference with the features in the Dorum reference, to identify the first road curvature using spline method. Using splines provide the advantage of generating curves that match the shapes of the geographic features with the desired degree of accuracy, as denoted by Dorum ([0030]).
Regarding claim 7, LYNCH discloses wherein the first curvature and the second curvature are determined with respect to a direction of motion at the map location (Fig. 7).
Regarding claim 8, LYNCH discloses the difference between the first road curvature and the second road curvature is determined based on a statistical measure ([0039]:” The difference between the geometry-based route and the experienced-based route is determined to be greater than a 
Regarding claim 10, LYNCH discloses the road geometry in the digital map is created by scanning or surveying the map location ([0042]; [0043]).
Regarding claim 12, LYNCH discloses the first road curvature determination process determines the first road curvature based on a road geometry represented in digital map data ([0036]; [0037]: “geometrical map data based purely on the map route”; [0038]: “determines the geometry-based curvature of road segments using available map data and/or network information to designate the path of the road as received.”; [0065]; First road curvature: Geometry-based curvature).
Regarding claim 13, LYNCH discloses the second road curvature determination process determines the second road curvature based on location trace data collected from one or more location sensors of a plurality of vehicles ([0038]: “the system 100 processes information from a network such as crowd source data or sensor data from one or more vehicles to designate an experienced curvature”; [0056]; [0064]; Second road curvature= experienced road curvature). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over LYNCH and Dorum in further view of NPL titled “Error Analysis and Methods for Estimating Errors in Position, Velocity, and Acceleration Data”. 
Regarding claim 9, LYNCH does not explicitly state that the statistical measure further accounts for a statistical uncertainty, a systematic uncertainty, or a combination thereof associated with determining the first road curvature, the second road curvature, or a combination thereof.
On the other hand, the NPL reference cited herein (Error Analysis and Methods for Estimating Errors in Position, Velocity, and Acceleration Data, 1971) teaches that the statistical measure further accounts for a statistical uncertainty, a systematic uncertainty, or a combination thereof associated with 
It would have been obvious for someone with ordinary skill in the art to modify the LYNCH reference and incorporate the teachings of the NPL reference (Error Analysis and Methods for Estimating Errors in Position, Velocity, and Acceleration Data) in order to better account for uncertainties and discrepancies in the system and measurements. This will provide a more accurate evaluation of the road curvatures obtained from the system.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669